


110 HR 841 IH: To amend the Federal charter of the Military Order of the

U.S. House of Representatives
2007-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 841
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2007
			Ms. Foxx introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Federal charter of the Military Order of the
		  Purple Heart of the United States of America, Incorporated, to authorize the
		  corporation to extend eligibility for associate membership in the corporation
		  to the spouse and siblings of a recipient of the Purple Heart.
	
	
		1.Persons eligible for
			 associate membership in the Military Order of the Purple Heart of the United
			 States of America, IncorporatedSection 140503(b) of title 36, United States
			 Code, is amended by striking parents and inserting the
			 parents, spouse, siblings,.
		
